Citation Nr: 1709632	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 30 percent since February 6, 2009, for asthma.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) since April 12, 2016.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1998 to March 2002, to include during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) from August 2009 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The case was remanded in March 2015 for evidentiary development and for new VA medical examinations. All actions ordered by the remand have been accomplished and the case is ready for appellate review.


FINDINGS OF FACT

1. The Veteran's asthma condition demonstrated throughout the appeals process with pulmonary function test (PFT) results for FEV-1 of 56 to 70 percent predicted value; a ratio of FEV-1/FVC of 56 to 70 percent; and with daily inhalational therapy. 

2. With resolution of the benefit of the doubt in her favor, the Veteran's service-connected disorders render her unable to obtain gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for asthma have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102 , 3.159, 3.321, 3.326, 4.7, 4.96, 4.97, Diagnostic Code 6602 (2016).

2. Entitlement to TDIU is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326.

Regarding claims for entitlement to an increased disability rating, there need only be generic notice advising the Veteran of the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the service-connected disabilities and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter to the Veteran in February 2009 that met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, VA examination reports, and the Veteran's statements. The Veteran has not identified any outstanding records that must be obtained prior to adjudication of the appeal.

The Veteran was afforded multiple VA examinations during the appeal period. When VA undertakes to provide an examination, it must ensure that the examination and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Taken together, the VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the service-connected disabilities, including the functional impact of the Veteran's disabilities upon her occupational and social functioning. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

For claims for increased ratings which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).

Bronchial asthma is rated according to 38 C.F.R § 4.97, Diagnostic Code 6602. A 10 percent rating is warranted for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy. A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. A 100 percent rating is warranted for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. A note to diagnostic code 6602 states that, "in the absence of clinical findings of asthma at time of examination, a verified history of asthmatic attacks must be of record." 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

The Veteran contends her asthma has worsened since it was service-connected at 30 percent disabling in March 2002. 

In a July 2004 VA medical examination, the Veteran's PFT results included post-bronchodilator indicators of 63 percent FEV-1 and a ratio of FEV-1/FVC of 74 percent. The Veteran was diagnosed with moderate obstructive lung defect, and her asthma disability rating was continued at 30 percent disabling.

In a March 2009 VA medical examination, the Veteran reported she had yearly asthmatic attacks and visited a physician at least three times a year for exacerbations. She reported periodically needing antibiotics to control an infection, as well as two respiratory failures. Her treatment included Albuterol, two puffs, as needed. Her condition did not require oxygen therapy. She reported that the because of her asthma, she "ends up missing too many days from work" but that her infections did not require bed rest or physician treatment. The Veteran's PFT results included post-bronchodilator FEV-1 of 68 percent predicted value. The examiner noted a DLCO reading was not done because the PFT results were sufficient to evaluate the Veteran's pulmonary condition, which was continued at 30 percent disabling. The record does not reflect how many days the Veteran missed for her asthmatic attacks.

In a June 2016 VA medical examination, the examiner noted the Veteran requires daily inhalational therapy, but no oral bronchodilators, antibiotics, oxygen therapy or corticosteroid medications. The Veteran reported no respiratory failure attacks or physician visits for exacerbations in the last twelve months. The Veteran's chest x-ray was normal and the PFT results were 66 percent predicted for FEV-1 and a 95 percent ratio for FEV-1 to FVC. The Veteran's asthma rating was continued at 30 percent disabling.

The Veteran's PFT results and related treatment and complaints indicate the Veteran's asthma continues to be 30 percent disabling but no higher. To qualify for a 60 percent rating, the Veteran must show PFT results for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. The record does not indicate the PFT test results nor the complaints and treatment for the Veteran's current asthma condition rises to 60 percent disabling. The claim for a higher rating must be denied.

The Veteran reported she "ends up missing too many days of work" when she gets an infection during the March 2009 VA medical examination. However, the record does not reflect the details of these missed days of work. Also, the Veteran has not provided any hospital records for an acute asthmatic attack in October 2014. Given the PFT results, without further evidence of additional physician-directed care for her asthma condition, a disability rating in excess of 30 percent is not warranted.

TDIU

The Veteran contends that she is unable to gain and maintain any type of substantially gainful employment due to service-connected disabilities.  

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

Service-connected disability compensation is in effect for post-traumatic stress disorder to include major depression at 50 percent, asthma at 30 percent, thoracolumbar strain at 20 percent, right and left knee pain at 10 percent (each), and left and right hip strains at 10 percent (each); the Veteran's right and left feet hallux valgus and her hemorrhoids are also service-connected, at zero percent disabling. The combined rating for these disabilities is 80 percent.  The initial threshold requirements for entitlement to TDIU are thus met. The question for consideration is whether the Veteran is capable of performing the physical and mental acts required by employment.  

In August 2016, the Veteran was given several physical examinations by a VA medical examiner, as well as a mental health examination by a VA psychologist. The VA medical examiner reviewed the Veteran's service-connected disabilities and opined that "her disabilities impair the ability to perform physical activities of employment and will require [...] frequent breaks in schedule. But her disabilities [do] not impair the ability to perform sedentary activities of employment." The examiner noted that the Veteran's back, hips, knees, feet and hemorrhoid disabilities, when combined with her asthma, make physical activities such as running, squatting, bending, walking and sitting for extended periods of time difficult, but he considered the Veteran otherwise employable. However, the examiner did not address the Veteran's mental impairments as noted by the mental health examiner in assessing the Veteran's employability.

The August 2016 mental health examiner opined the Veteran experiences mild to moderate or moderate to marked impairment with cognitive and social activities of employment. The examiner opined the Veteran "would be able to communicate adequately, but may have mild impairment in remembering and following instructions." Regarding critical thinking, the examiner opined the Veteran "would likely have mild to moderate impairments in using judgment, showing insight and thinking abstractly." Regarding social aspects of employment, the examiner opined the Veteran "would likely have moderate to marked impairment in concentration and interacting with coworkers and customers (due to high levels of irritability and low frustration tolerance)" and would "likely have moderate difficulty working in public (particularly in crowds), but could likely work in a cubicle." Regarding adaptability, the examiner opined the Veteran "would likely have moderate to marked difficulty adapting to changes, stress, and demands at work." The examiner finally opined the Veteran "could likely work in a loosely supervised situation requiring little interaction with public."

In November 2016, a private physician examined the Veteran and noted her service-connected disabilities impact her ability to sit for long periods of time, in addition to walk, stand and climb stairs.
 
The evidence is in approximate balance and the claim for TDIU will be granted. The Veteran has not been able to work since 2009 because of consistent pain and from the effects of pain medication for her various service-connected disabilities, including low and mid back, hips, both knees, both feet, asthma and hemorrhoids. Medical examinations confirm the Veteran has difficulty with sitting for long periods of time, in addition to standing, walking and running. The Veteran also experiences marked interference with concentration, adaptability, stress and work demands, in addition to moderate interference with the social aspects of employment. Considering the Veteran's physical and mental impairments resulting from her service-connected disabilities, entitlement to TDIU will be granted.


ORDER

Entitlement to a disability rating in excess of 30 percent for asthma is denied.

TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


